                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                       No. 7:02-CR-109-1F

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 SUBU DUBEY,                                      )
                        Defendant                 )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, United States District Judge, for all further

proceedings. All future documents should reflect the revised case number of 7:02-CR-109-

BO.



       SO ORDERED. This the 4th day of February, 2021.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




          Case 7:02-cr-00109-BO Document 43 Filed 02/05/21 Page 1 of 1
